       Case 9:18-cv-00087-DLC Document 100 Filed 07/29/20 Page 1 of 6



JEAN E. WILLIAMS
Deputy Assistant Attorney General
Environment and Natural Resources Division
United States Department of Justice

RICKEY D. TURNER, JR.
Trial Attorney
Wildlife and Marine Resources Section
999 18th Street, South Terrace, Suite 370
Denver, Colorado 80202
Phone: (303) 844-1373
rickey.turner@usdoj.gov

HAYLEY A. CARPENTER, CA Bar No. 312622
Trial Attorney
Natural Resources Section
P.O. Box 7611
Washington, D.C. 20044-7611
Phone: (202) 305-0242/Fax: (202) 305-0506
hayley.carpenter@usdoj.gov

Attorneys for Federal Defendants

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

NATIVE ECOSYSTEMS COUNCIL,                  )
et al.,                                     ) CV 18-00087-DLC
        Plaintiffs,                         )
                                            )
            v.                              ) STIPULATED FEE SETTLEMENT
                                            )
LEANNE MARTEN, et al.,                      )
    Federal Defendants,                     )
                                            )
            and                             )
                                            )
SUN MOUNTAIN LUMBER, INC.,                  )
    Defendant-Intervenor.                   )
        Case 9:18-cv-00087-DLC Document 100 Filed 07/29/20 Page 2 of 6



                                     INTRODUCTION

      Plaintiffs Native Ecosystems Council, et al., (“Plaintiffs”) and Federal

Defendants Leann Marten, et al. (“Federal Defendants”) enter into the following

Stipulated Fee Settlement Agreement (“Agreement”) and state as follows:

      WHEREAS, Plaintiffs’ lawsuit alleges violations of the National

Environmental Policy Act, the National Forest Management Act, and the

Endangered Species Act, see ECF No. 1 ¶¶ 139-178, stemming from the approval

of the North Hebgen Project;

      WHEREAS, on March 26, 2020, the District Court granted in part and

denied in part Plaintiffs’ motion for summary judgment. See ECF No. 85;

      WHEREAS, on June 15, 2020, Plaintiffs filed a motion for attorneys’ fees

and costs. See ECF No. 95;

      WHEREAS, the parties have reached an agreement that obviates the need

for any litigation regarding Plaintiffs’ fees and costs.

NOW, THEREFORE, IT IS STIPULATED BY AND BETWEEN THE PARTIES

AS FOLLOWS:

      1.     Federal Defendants agree to pay the lump sum of one hundred twenty

thousand dollars ($120,000.00) in full and complete satisfaction of any and all

claims, demands, rights, and causes of action pursuant to the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and the ESA, 16 U.S.C. § 1540(g),

Stipulated Fee Settlement                                                         1
Native Ecosystems Council v. Marten, 9:18-cv-00087-DLC
        Case 9:18-cv-00087-DLC Document 100 Filed 07/29/20 Page 3 of 6



and/or any other statute and/or common law theory, for all attorneys’ fees, costs,

and expenses incurred by Plaintiffs in this litigation.

       2.     Plaintiffs agree to withdraw their motion for attorney fees and costs

(ECF No. 95) within seven days of the Court order approving the Settlement

Agreement if the Court does not sua sponte dismiss the fee motion as moot.

       3.     Federal Defendants shall make the payment required by Paragraph 1

and the agreed order below by electronic funds transfer to Plaintiffs’ Montana

IOLTA lawyer’s trust account at U.S. Bank, Public Interest Defense Center P.C.

Montana IOLTA Trust Account.

       4.     Plaintiffs agree to furnish Federal Defendants with the information

necessary to effectuate the payment required by Paragraph 1 of this stipulation.

Federal Defendants agree to submit necessary paperwork for the processing of the

attorneys’ fees award to the Department of Treasury’s Judgment Fund Office

within 10 business days of the Court’s approval of this Agreement or the receipt of

the information described in this Paragraph, whichever is later.

       5.     Plaintiff agrees to accept Federal Defendants’ payment of

$120,000.00 in full satisfaction of any and all claims for attorneys’ fees and costs

of litigation incurred in this matter to date. Plaintiffs agree that receipt of this

payment from Federal Defendants shall operate as a release of Plaintiffs’ claims

for attorney’s fees and costs in this matter to date.

Stipulated Fee Settlement                                                              2
Native Ecosystems Council v. Marten, 9:18-cv-00087-DLC
        Case 9:18-cv-00087-DLC Document 100 Filed 07/29/20 Page 4 of 6



      6.     Except for the obligations specifically required under this Settlement

Agreement, Plaintiffs agree to hold harmless Federal Defendants in any litigation,

further suit, or claim arising from the payment of the agreed-upon $120,000.00

settlement amount, including any claims that may arise as to any apportionment of

the payment amount to Plaintiffs and Plaintiffs’ counsel.

      7.     Plaintiffs acknowledge that under 31 U.S.C. §§ 3711, 3716, 26 U.S.C.

§ 6402(d), 31 C.F.R. §§ 285.5, 901.3, and other authorities, the United States will

offset against the attorney fee award Plaintiffs’ delinquent debts to the United

States, if any. See Astrue v. Ratliff, 560 U.S. 586 (2010).

      8.     Nothing in this Agreement shall be interpreted as, or shall constitute, a

requirement that Federal Defendants are obligated to pay any funds exceeding

those available, or take any action in contravention of the Anti-Deficiency Act, 31

U.S.C. § 1341, or any other appropriations law.

      9.     This Settlement Agreement does not represent an admission by

Plaintiffs or Federal Defendants to any fact, claim, or defense in any issue in this

lawsuit. This Settlement Agreement has no precedential value and shall not be

used as evidence of such in any other matter.

      10.    This Agreement shall be binding on the parties and their successors,

agents, designees, employees, and all those acting by and through their authority.

The parties agree that this Stipulation was negotiated in good faith and that this

Stipulated Fee Settlement                                                              3
Native Ecosystems Council v. Marten, 9:18-cv-00087-DLC
          Case 9:18-cv-00087-DLC Document 100 Filed 07/29/20 Page 5 of 6



Stipulation constitutes a resolution of claims that were denied and disputed by the

parties. By entering into this Stipulation, the parties do not waive any claim or

defense.

      11.     The undersigned representatives of each party certify that they are

fully authorized by the parties they represent to agree to the terms and conditions

of this Stipulation and do hereby agree to the terms herein.

      12.     The parties hereby jointly and respectfully request that the Court

review and approve the terms of this stipulation, and retain jurisdiction to enforce

its terms. See Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375

(1994).

      Respectfully submitted this 29th day of July, 2020.

                                 /s/      Rebecca K. Smith
                                 REBECCA K. SMITH
                                 Public Interest Defense Center, P.C.
                                 P.O. Box 7584
                                 Missoula, MT 59807
                                 Telephone: (406) 531-8133
                                 publicdefense@gmail.com
                                 Attorney for Plaintiffs


                                 JEAN E. WILLIAMS
                                 Deputy Assistant Attorney General
                                 Environment and Natural Resources Division
                                 United States Department of Justice

                                 /s/   Hayley A. Carpenter
                                 HAYLEY A. CARPENTER

Stipulated Fee Settlement                                                              4
Native Ecosystems Council v. Marten, 9:18-cv-00087-DLC
       Case 9:18-cv-00087-DLC Document 100 Filed 07/29/20 Page 6 of 6



                             Trial Attorney
                             Natural Resources Section
                             P.O. Box 7611
                             Washington, D.C. 20044-7611
                             Ph: (202) 305-0242; Fax: (202) 305-0506
                             hayley.carpenter@usdoj.gov

                             /s/    Rickey D. Turner, Jr.
                             RICKEY D. TURNER, JR.
                             Trial Attorney
                             Wildlife and Marine Resources Section
                             999 18th Street, South Terrace, Suite 370
                             Denver, Colorado 80202
                             Phone: (303) 844-1373
                             rickey.turner@usdoj.gov


                             Attorneys for Federal Defendants




Stipulated Fee Settlement                                                5
Native Ecosystems Council v. Marten, 9:18-cv-00087-DLC
